 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   D.M., et al.,                                       Case No. 1:20-cv-00409-NONE-SAB

12                   Plaintiffs,                         ORDER APPOINTING JOSE MARTINEZ
                                                         GUARDIAN AD LITEM FOR PLAINTIFFS
13           v.                                          D.M. AND L.M. AND VACATING APRIL
                                                         29, 2020 HEARING
14   COUNTY OF MERCED, et al.,
                                                         (ECF Nos. 8, 9)
15                   Defendants.

16

17          On March 19, 2020, minors D.M. and L.M., Denise Sawyer, and Doug Snider filed a

18 complaint in this action. (ECF No. 1.) The complaint states the action is filed by and through

19 the minors’ guardian ad litem Jose Martinez. On March 23, 2020, the Court ordered Plaintiffs’
20 counsel to either file evidence that a representative had been appointed under state law, or file a

21 motion for appointment of a guardian ad litem. (ECF No. 8.) On March 26, 2020, Plaintiffs

22 filed a motion to appoint Jose Martinez as guardian ad litem for Plaintiffs L.M. and D.M., and set

23 a hearing for April 29, 2020. (ECF No. 9.) The Court, having reviewed the record, finds this

24 matter suitable for decision without oral argument. See L.R. 230(g). Accordingly, the hearing

25 set on April 29, 2020, will be vacated and the parties will not be required to appear at that time.

26          Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of a minor

27 or incompetent person may sue or defend on the minor or incompetent person’s behalf. Fed. R.

28 Civ. P. 17(c). This requires the Court to take whatever measures it deems appropriate to protect


                                                     1
 1 the interests of the individual during the litigation. United States v. 30.64 Acres of Land, More

 2 or Less, Situated in Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The

 3 appointment of the guardian ad litem is more than a mere formality. Id. “A guardian ad litem is

 4 authorized to act on behalf of his ward and may make all appropriate decisions in the course of

 5 specific litigation.” Id. A guardian ad litem need not possess any special qualifications, but he

 6 must “be truly dedicated to the best interests of the person on whose behalf he seeks to litigate.”

 7 AT&T Mobility, LLC v. Yeager, 143 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the

 8 guardian ad litem cannot face an impermissible conflict of interest with the ward and courts

 9 consider the candidate’s “experience, objectivity, and expertise” or previous relationship with the

10 ward. Id. (citations omitted).

11          “[W]hen a parent brings an action on behalf of a child, and it is evident that the interests

12 of each are the same, no need exists for someone other than the parent to represent the child’s

13 interests under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub

14 nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir. 2000). While a parent is generally appointed

15 as a guardian ad litem, there are situations where the best interests of the minor and the interests

16 of the parent conflict. Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWINEW, 2007

17 WL 1390672, at *2 (E.D. Cal. May 9, 2007). Therefore, a parent is not entitled as a matter of

18 right to act as guardian ad litem for the child. Id., at *2.

19          The Court has considered the motion and declaration of Jose Martinez for appointment as

20 guardian ad litem for Plaintiffs D.M. and L.M. in this action, and finds that no conflict that

21 would preclude him serving as a guardian ad litem for Plaintiffs D.M. and L.M. (ECF Nos. 9; 9-

22 1.) The filing indicates Plaintiffs L.M. and D.M. are the children of Jose Martinez, and Jose

23 Martinez has full legal custody and provides for their care. (Id.)

24 ///

25 ///

26 ///
27 ///

28 ///


                                                      2
 1          Accordingly, IT IS HEREBY ORDERED that

 2          1.      JOSE MARTINEZ is appointed guardian ad litem for minor Plaintiffs D.M. and

 3                  L.M.; and

 4          2.      The hearing scheduled for April 29, 2020, is VACATED.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        March 27, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  3
